       Case 4:20-cv-00891-LPR-BD Document 13 Filed 10/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JEREMY WRIGHT                                                                       PLAINTIFF

v.                           Case No. 4:20-cv-891-LPR-BD

ERIC HIGGINS, et al.                                                           DEFENDANTS
                                           ORDER

       The Court has received a Partial Recommended Disposition (Doc. 9) from United States

Magistrate Judge Beth Deere to dismiss Merissa Johnson as a Defendant in this case.     Plaintiff

Jeremy Wright had fourteen (14) days to file any objections. More than fourteen (14) days have

passed and Mr. Wright has not done so.      After careful review of the Partial Recommended

Disposition and the record, the Court concludes that the Partial Recommended Disposition should

be, and hereby is, approved and adopted as this Court’s findings in all respects.   Accordingly,

claims against separate Defendant Merissa Johnson are DISMISSED without prejudice.

       IT IS SO ORDERED this 14th day of October 2020.




                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
